By the Court.
This question has very recently been under the consideration of the court. The rule is, that wages to be earned under an engagement existing at the time of giving the order are assignable; but not money to be earned hereafter under a new engagement. Emery v. Lawrence, 8 Cush. 151. Mulhall v. Quinn, 1 Gray, 105. The particular fact that the workman was employed to work by the piece does not affect the general fact that he was uninterruptedly in the employ of the defendant during all the time in question.

Judgment for the defendant